United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0209
Issued: September 18, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On November 6, 2018 appellant, through counsel, filed a timely appeal from a
September 4, 2018 decision of the Office of Workers’ Compensation Programs (OWCP).2 The
Clerk of the Appellate Boards docketed the appeal as No. 19-0209.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the September 4, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.
3
During the pendency of this appeal, the Board issued a November 13, 2018 decision affirming OWCP’s
February 1, 2018 schedule award decision. The issue of a schedule award is therefore not presently before the Board.

By decision dated February 28, 2018, OWCP found that appellant had forfeited
compensation for the periods from February 21 through April 10, 2010 and May 15, 2010 through
November 4, 2016 as she knowingly failed to report self-employment activities and earnings on
EN1032 forms, which indicated that for the past 15 months she had not worked, was not selfemployed, and was not involved in a business enterprise, and on claims for compensation (Form
CA-7) for leave without pay. It noted that an investigation, initiated by the employing
establishment’s Office of the Inspector General (OIG) in 2016 regarding appellant’s employment
activities, revealed that she was self-employed at Pierce’s Precious Puppies, a dog breeding service
operated in her residence. On March 16, 2018 appellant, through counsel, requested a telephonic
hearing with a representative of the OWCP Branch of Hearings and Review.
OWCP made a preliminary determination finding that an overpayment of compensation in
the amount of $103,563.25 was created due to the forfeiture of compensation for the periods from
February 21 through April 10, 2010 and May 15, 2010 through November 4, 2016. It further
found that appellant was at fault in the creation of the overpayment because she knowingly failed
to report self-employment activities and earnings.
By decision dated September 4, 2018, an OWCP hearing representative affirmed the
February 28, 2018 forfeiture decision and finalized the preliminary determination regarding the
fact and amount of overpayment and found that appellant was with fault in the creation of the
overpayment in the amount of $103,563.25. In finding that a forfeiture and an overpayment of
compensation had occurred, the amount of the overpayment, and that appellant was at fault in
creating the overpayment, the hearing representative not only relied on the EN1032 and CA-7
forms signed by appellant, but also relied on the OIG investigative report. It was noted that, “The
OIG provided evidence dating back to 2008 documenting appellant’s activities and obtained
statements from the customers of the business. The decision stated that, “The OIG report is
incorporated herein by reference.” The hearing representative directed repayment of the
overpayment by deducting $400.00 every 28 days from appellant’s continuing compensation
payments. The hearing representative also directed OWCP to combine her claims in OWCP File
Nos. xxxxxxx047 and xxxxxx660.4
The Board finds that while a January 27, 2011 Form EN1049, which informed appellant of
her rights and responsibilities as a FECA benefits recipient, and appellant’s EN1032 and CA-7
forms were listed as exhibits in the OIG investigative report and contained in the record, not all of
the items listed as exhibits were transmitted to the Board. The Board, therefore, cannot verify the
factual basis for the findings as to the nature and extent of business activities as found by the
hearing representative in the September 4, 2018 decision.
OWCP’s procedures provide that all evidence that was before OWCP at the time it
rendered its decision should be in the case record before the Board.5 To consider appellant’s appeal

Following issuance of the hearing representative’s September 4, 2018 decision, OWCP administratively combined
OWCP File Nos. xxxxxx047 and xxxxxx660, with OWCP File No. xxxxxx660 serving as the master file.
4

5
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(a)
(June 2011).

2

in piecemeal fashion, as presented to the Board, could result in further inconsistent results.6 It is
the Board’s policy to avoid such an outcome.7
Accordingly, the case will be remanded to OWCP for reconstruction of the record,
including obtaining the exhibits listed in the OIG investigative report. Following reconstruction
of the record, OWCP shall issue a de novo decision on the merits of the claim.8 Accordingly,
IT IS HEREBY ORDERED THAT the September 4, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: September 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

See C.J., Order Remanding Case, Docket No. 18-1202 (issued March 8, 2019); A.B., Docket No. 17-1480 (issued
June 8, 2018).
7

Id.; see also William T. McCracken, 33 ECAB 1197 (1982).

8

See C.J., supra note 5; G.R., Order Remanding Case, Docket No. 15-1047 (issued December 29, 2015).

3

